

Exhibit 10(a)81


SYSTEM EXECUTIVE RETIREMENT PLAN
OF ENTERGY CORPORATION AND SUBSIDIARIES
(As Amended and Restated Effective January 1, 2009)


Certificate of Amendment


Amendment No. 2


THIS INSTRUMENT, executed this 15th day of December, 2011, but made effective
January 27, 2011, constitutes the Second Amendment of the System Executive
Retirement Plan of Entergy Corporation and Subsidiaries (As Amended and Restated
Effective January 1, 2009) (the “Plan”).


All capitalized terms used in this Amendment No. 2 shall have the meanings
assigned to them in the Plan unless otherwise herein defined.


Pursuant to Section 9.01 of the Plan and in accordance with the Resolutions of
the Personnel Committee of the Board of Directors adopted at its meeting of
January 27, 2011, the Plan is hereby amended as follows:


1.  
The last sentence of Plan Section 1.01 is amended in its entirety to read as
follows:



Notwithstanding the foregoing, the term “Administrator” shall for Plan
administrative purposes include the office of the senior-most System officer
with responsibility for Human Resources and Administration, to whom the
Personnel Committee has delegated the authority to act on its behalf with
respect to all Plan administrative matters.


2.  
The last sentence of Plan Section 1.44 is amended in its entirety to read as
follows:



Additionally, the term “Year of Service’ shall include any Years of imputed
service or employment that the senior-most System officer with responsibility
for Human Resources and Administration, in consultation with the Employer and in
their sole discretion, may grant to a Participant in computing his benefit
service (but for no other purposes unless specifically approved as above and set
forth in the Participant Application) under this Plan.


 
IN WITNESS WHEREOF, the Personnel Committee has caused this Second Amendment to
the System Executive Retirement Plan of Entergy Corporation and Subsidiaries (As
Amended and Restated Effective January 1, 2009) to be executed by its duly
authorized representative on the day, month, and year above set forth, but
effective January 27, 2011.


 
ENTERGY CORPORATION
PERSONNEL COMMITTEE
through the undersigned duly authorized representative




/s/ E. Renae Conley
E. Renae Conley
Executive Vice-President,
Human Resources and Administration
